Appeal Dismissed and Memorandum Opinion filed January 10, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00779-CV

                         LINDSEY J. LEARD, Appellant
                                          V.
                     WELLS FARGO BANK, NA, Appellee

                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CV-0397

                   MEMORANDUM                      OPINION
      This is an appeal from a final judgment signed August 7, 2018. Appellant’s
brief was due November 5, 2018. No brief or motion for extension of time to file the
brief was filed.

      On November 13, 2018, the court ordered appellant to filed a brief by
December 5, 2018. We cautioned that if appellant failed to comply with our order,
we would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
No brief or motion for extension of time to file the brief was filed.
      Therefore, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant.